Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund June 2014 Update July 18, 2014 Supplement dated July 18, 2014 to Prospectus dated May 08, 2014 Class June ROR YTD ROR Net Asset Value Net Asset Value per Unit A 0.6% -4.9% $15.8M B 0.5% -5.2% $167.0M Legacy 1 0.7% -3.8% $2.8M Legacy 2 0.7% -4.0% $1.6M Global 1 0.8% -3.7% $5.4M Global 2 0.7% -3.8% $8.2M Global 3 0.6% -4.6% $125.3M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The British pound strengthened against counterparts after the U.K. government reported bullish economic data and in anticipation the Bank of England would soon announce an interest rate hike.The New Zealand dollar also moved higher, propelled by strong economic data from the region and by increased demand for higher-yielding assets.The U.S. dollar weakened sharply in anticipation the U.S. Federal Reserve will delay raising interest rates longer than was previously expected. Energy:Crude oil markets rallied nearly 3% because of supply concerns related to the escalating violence in Iraq.Natural gas markets fell to a 5-week low, pressured by increased supplies in the U.S. and cool temperatures on the East Coast. Equities:Global equity markets were mixed.U.S. markets posted strong rallies while Eurozone markets finished lower due to disappointing retail sales data and uncertainty surrounding the region’s economic outlook.In Asia, the Japanese Nikkei 225 Index rose to 5-month highs, fueled by speculation the Bank of Japan will augment monetary expansion to stimulate growth. Fixed Income:U.S. Treasury markets generally finished lower due to weak demand during a recent Treasury auction and on decreased demand for safe-haven assets amidst the U.S. equity market rally.German Bund prices rallied following weak economic data from the Eurozone. Grains/Foods:The U.S. grains markets experienced a sector-wide selloff as favorable weather conditions and reports from the U.S. Department of Agriculture showed larger-than-expected supplies.In the foods markets, coffee and sugar prices declined sharply following reports of favorable growing conditions in Brazil, a condition likely to increase future supplies. Metals:Gold and silver markets rallied nearly 6% and 12%, respectively, on increased demand for dollar-hedging assets.Turmoil in the Middle East played a role in driving precious metals higher.In the base metals markets, copper prices rose due to data which showed Chinese inventories declined. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended June 30, 2014 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) Change In Unrealized Income (Loss) -2,911,335 -14,563,989 Brokerage Commission -169,878 -834,420 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -289,403 -2,138,510 Change in Accrued Commission Net Trading Income (Loss) -10,830,542 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -10,255,755 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$22,227,191 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -22,227,191 Redemptions -27,276,586 -101,263,560 Balance at June 30, 2014 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A 0.56% -4.87% B 0.53% -5.15% Legacy 1 0.72% -3.84% Legacy 2 0.70% -3.95% Global 1 0.76% -3.67% Global 2 0.74% -3.78% Global 3 0.60% -4.60% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
